 USDC IN/ND case 2:21-cv-00091-TLS-JEM document 1 filed 03/11/21 page 1 of 4



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION
RONALD MIDDLETON                             )
                                             )
        Plaintiff,                           )
                                             )   Case No. 2:21-cv-00091
v.                                           )
                                             )
UNITED STATES OF AMERICA                     )
                                             )
        Defendant.                           )

                                        COMPLAINT

        Plaintiff Ronald Middleton, by counsel, hereby asserts claims for relief

against Defendant the United States of America. In support hereof, the Plaintiff

state and allege:

     1. At all times relevant herein, Ronald Middleton was a citizen of Lake County,

Indiana.

     2. At all times relevant herein, the United States Postal Service (USPS) is an

agency of the United States of America.

     3. This court has subject matter jurisdiction pursuant to 28 U.S.C. §1346(b)(1),

which provides in pertinent part that “the district courts. . . shall have exclusive

jurisdiction of civil actions on claims against the United States for money damages,.

. ., for injury or loss property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Government while acting within the

scope of his office or employment, under circumstances where the United States, if a

private person, would be liable. . .”

                                        Page 1 of 4
USDC IN/ND case 2:21-cv-00091-TLS-JEM document 1 filed 03/11/21 page 2 of 4


   4. This court is a place of proper venue pursuant to 28 U.S.C. §1391(e)(1)(B)

because a substantial part of the events and omissions giving rise to the claim

occurred in the Northern District of Indiana.

   5. Ronald Middleton are instituting this action as contemplated by the Federal

Tort Claims Act, 28 U.S.C. §2674, after having exhausted all administrative

remedies as required by 28 U.S.C. §2675(a).

   6. On October 4, 2018, Ronald Middleton was making a delivery to a United

States Postal Service building in LaPorte County, Indiana.

   7. On said date, while in the USPS building, employees of USPS brought Ronald

Middleton a pallet jack to use in unloading the delivery.

   8. On said date, while in the USPS building, a wheel on the pallet jack being

used by Ronald Middleton came off and caused Ronald Middleton to fall.

   9. At all times relevant, the USPS employees who supplied Ronald Middleton

with the pallet jack were employees of the United States of America and were

working within the scope of said employment. As a result of an employee-employer

relationship, the United States of America is liable, under the theory of respondeat

superior, for the negligent acts or omissions of the USPS employees.

   10. At all times relevant, the USPS employees responsible for maintaining the

pallet jack were employees of the United States of America and were working

within the scope of said employment. As a result of an employee-employer

relationship, the United States of America is liable, under the theory of respondeat

superior, for the negligent acts or omissions of the USPS employees.


                                     Page 2 of 4
 USDC IN/ND case 2:21-cv-00091-TLS-JEM document 1 filed 03/11/21 page 3 of 4


   11. At all times relevant herein, the USPS owed various duties which included,

but not limited to:

   a. a duty to maintain the premises and equipment in a reasonably safe

      condition;

   b. a duty to inspect the premises and equipment from time-to-time in a

      reasonable effort to discover and remedy dangerous or defective conditions;

   c. a duty to maintain the pallet jack and keep it in a reasonably safe working

      condition; and

   d. a duty to warn of the defective condition of the pallet jack.

   12. On October 4, 2018, employees of the USPS negligently breached the duties

that were owed which included, but not limited to:

   a. failing to maintain the premises and equipment in a reasonably safe

      condition;

   b. failing to inspect the premises and equipment from time-to-time in a

      reasonable effort to discover and remedy dangerous or defective conditions;

   c. failing to maintain pallet jack and keep it in reasonably safe working

      condition; and

   d. failing to warn of the defective condition of the pallet jack.

   13. As a direct and proximate result of the negligence of USPS employees,

Ronald Middleton:

   a. has sustained injuries, which might be permanent in nature and have

      affected the ability to function as a whole person;



                                      Page 3 of 4
 USDC IN/ND case 2:21-cv-00091-TLS-JEM document 1 filed 03/11/21 page 4 of 4


   b. has sustained physical pain and mental suffering, and it is likely physical

      pain and mental suffering will be experienced in the future, as a result of the

      injuries;

   c. has incurred reasonable expenses for necessary medical care, treatment and

      services, and it is likely expenses for future medical care, treatment, and

      service will also be incurred;

   d. may have lost earnings, profits or income;

   e. may have lost or suffered an impairment of earning capacity;

   f. may have sustained bodily disfigurement or deformity; and

   g. may have been otherwise damaged and injured.

   WHEREFORE, Plaintiff Ronald Middleton pray that the Court enters a

judgment against Defendant the United States of America in an amount sufficient

to reasonably compensate Plaintiff Ronald Middleton for the damages incurred and

injuries sustained, for costs, and all other just and proper relief in the premises.

                                               Respectfully submitted,

                                               CRAIG KELLEY & FAULTLESS LLC

                                               /s/ Christopher M. Barry
                                               Christopher M. Barry, #26254-49

                                               /s/ Alexander R. Craig
                                               Alexander R. Craig, #31273-49
Attorneys for Plaintiff:

CRAIG KELLEY & FAULTLESS LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216
(317) 545-1760
(317) 545-1794 (facsimile)

                                       Page 4 of 4
